COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-19-00142-CV
                                                 §
 KENNETH H. ARCHIBALD AND                                  AN ORIGINAL PROCEEDING IN
 ARCHIBALD & ASSOCIATES, INC.                    §
                                                                      MANDAMUS
 RELATORS.                                       §

                                                 §

                                  MEMORANDUM OPINION

       Relators, Kenneth H. Archibald and Archibald and Associates, Inc., filed a mandamus

petition against the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County,

Texas. Relators request that the Court order Respondent to grant Relators’ motion to strike the

intervention of the Medical Protective Company (MedPro) in cause number 2015-DCV2669,

styled El Paso Orthopaedic Surgery Group, P.A. (EPOSG), and Brett Henderson, M.D. v. Kenneth

H. Archibald and Archibald & Associates, Inc. Alternatively, Relators ask that the Court order

Respondent to grant their motion to sever MedPro’s claims from the underlying case. The petition

for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The
burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, we conclude that

Relators have failed to show that they are entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus.



June 14, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Palafox, J., Not Participating




                                              -2-